Citation Nr: 1813979	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  06-24 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for residuals of a liver transplant.

3.  Entitlement to a rating in excess of 30 percent for tinea versicolor.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife D. R., and his son T. R.



ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1972 to January 1973, and was awarded the National Defense Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from April 2005, February 2014, and December 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran previously filed service connection claims for a psychiatric disorder, which were denied in August 1973 and November 1989 decisions.  The reopening of a previously denied service connection claim usually requires the submission of new and material evidence.  Evidence received since the last prior denial, a November 1989 rating decision, included the Veteran's complete personnel records.  38 C.F.R. § 3.156(c)(1) provides that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veterans' claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2017).

This case was remanded by the Board for additional development in August 2010, November 2013, and January 2017.  

The Board notes that additional VA medical records have been received since the issuance of the November 2016 Statement of the Case addressing the Veteran's liver claim.  However, that evidence pertains to the Veteran's post-transplant treatment, and does not address the lacking second or third elements necessary to substantiate a service connection claim.  Thus, the Board may proceed with a decision on that matter without prejudice to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017) (requiring the issuance of a SSOC where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior SSOC).

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that proceeding has been associated with the claims file.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for a kidney condition.  This appeal is listed in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and that issue will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to an increased rating for tinea versicolor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence is at least in equipoise as to whether the Veteran's adjustment disorder with mixed anxiety and depressed mood and major depression with dysthymia is related to active service.  

2.  The weight of the probative evidence is against a finding that the Veteran's liver transplant disability is related to active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  A liver transplant disability was not incurred in service.  38 U.S.C. §§ 1110, 5107(2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in June 2010 and August 2013 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

These claims were remanded in January 2017 to afford the Veteran a hearing, which was subsequently held in August 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection - Psychiatric Disorder

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. §§ 3.303 (2017).

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The evidence indicates the Veteran has diagnoses of adjustment disorder with mixed anxiety and depressed mood and major depression with dysthymia, satisfying the first Hickson element.  See February 2014 VA psychiatric examination and November 2017 Clinical Evaluation from Dr. Q. A.-S.  Moreover, the Veteran's service treatment records (STRs) show that he was treated for anxiety during service, and was noted to have an underlying schizoid personality.  See November 13, 1972 and November 20, 1972 STRs.  The Veteran also endorsed nervous trouble on his December 1972 report of medical history at separation.  The second Hickson element has therefore been met.

There are conflicting nexus opinions of record.  The February 2015 VA examiner rendered a negative opinion, stating that the Veteran appeared to experience reoccurring episodes of anxiety and depression which were often secondary to situational stressors including medical problems, and that while the Veteran first experienced these symptoms in 1972 during service, his current adjustment issues did not appear to be related to the in-service anxiety the Veteran experienced.  

The November 2017 report from Dr. A.-S. concluded that based on the Veteran's documented psychiatric treatment in service and lack of prior psychiatric history, his acquired psychiatric disorder began in service and was related to service.  

Both opinions are based on a factually accurate statement of the record.  However, the November 2017 report offers a more substantiated rationale in support of its conclusion, noting that the Veteran's reported onset of psychiatric symptoms was consistent with the medical evidence of record.  Thus, the Board affords the November 2017 opinion greater probative value.  Accordingly, it satisfies the third Hickson element.  

Thus, service connection is warranted for the Veteran's acquired psychiatric disorder manifested by anxiety and depression.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

Service Connection - Liver Transplant

VA medical records indicate the Veteran underwent a liver transplant in January 2007 as a consequence of hepatitis C, satisfying the first Hickson element.  

However, the Veteran's service treatment records are silent for any liver condition, and the Veteran denied liver trouble on his December 1972 report of medical history at separation.  

The Board observes that the Veteran also filed a claim for service connection for hepatitis C.  In a January 2017 decision, the Board denied the Veteran's claim, finding that hepatitis C was not shown to be causally or etiologically related to any disease, injury, or incident in service.  The Veteran and his representative also contend that the liver transplant was the result of the Veteran's diabetes mellitus; however, service connection for diabetes was denied in the January 2017 Board decision.  See August 2017 Hearing Transcript, pg. 10.  Thus, these arguments afford the Veteran no benefit.

Based on the foregoing, the second Hickson element is not met, and the Veteran's claim fails on that basis.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

The Board acknowledges the Veteran's representative submitted evidence discussing risk factors for hepatitis C and military service, including the safety of jet injectors.  See December 2017 correspondence.  As noted above, a January 2017 Board decision denied the Veteran's service connection claim for hepatitis C.  If the Veteran wishes to reopen that claim, he and his representative are free to file a petition to do so at the RO.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for a liver transplant disability is denied.


REMAND

During the August 2017 hearing, the Veteran reported that his tinea versicolor rash had worsened over the years and now included the lower portion of his body.  See August 2017 Hearing Transcript, pp. 16-18.  Given the Veteran's report that his rash has expanded and the fact that the last skin examination was in August 2014, remand is appropriate to afford the Veteran a contemporaneous examination for his service-connected tinea versicolor.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination by an appropriate examiner, to determine the current nature and severity of his service-connected tinea versicolor.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should describe in detail all symptomatology associated with this disability.

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's increased rating claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


